Honorable J. R. Owen      Opinion'hro.
                                     C-209
county Attorney
Williamson County         RR: Whether Wesleyan Home is exempt
    -
Qeorgetown, Texas             from ad valorem taxation as an
                              Institutionof purely public
                              charity.
Dear Mr.   Owen:
       You have requested an opinion from this Department as
to whether or not Wesleyan Home, an Institutionoperated by
a~non-profit corporation in which there is made no gain or
profit, is exempt from ad valorem taxes.
       The following is taken from your request:
               "The cost of keeping each resident is
           $130.00 per month for the services rendered.
           The Home figures that it will coat that
           amount to maintain each resident. If the
           resident is financiallyable to pay such
           amount, he does so. However, If he is not
           able financially to pay this amount, he is
           not denied admlaaion. As mentioned In my
           letter of December 13, some of the residents
           derive their sole income from Social Security
           and Texas Old Age Assistance. In this latter
           situation, the resident8 do not receive
           enough from these sources to pay the entire
            150.00. Since it coats the Home at least
           t150.00 per month to maintain this resident,
           it is necessary that his monthly contribution
           be supplementedfrom some source. The
           source to supplementthis is the Benevolent
           Edegn;:zned       In my lett,erof December 13.
                           if the resident has a monthly
           income of $iOO to pay forhis upkeep, then
           the additional $50.00 per month which It
           actually  takes   to keep him up is taken from
           thle Benevolent Fund and used by the Home
           for the benefit of thie resident. This
           Benevolent Fund was established for such pur-
           pose, that la, to have some money available
                           -lOlO-
T     -




    Honorable J. R. Owen, Page 2 (Opinion No. C-209)


             to be used on behalf of a resident of the
             Home whose financial ability to pay was
             leas than the actual coat to the Home of
             providing him with board, room, linens,
             laundry,.health services,etc.
               '"rheofficials of the Home advise that
             some of their residents are either entirely
             or partially charity cases. Some have no
             personal source'of Income at all, but must
             rely entirely upon the funds received by
             them from the governmentalagencies and from
             the Benevolent Fund mentioned above which is
             comprised of money donated to and solicited
             by the Home from individuals,churches, and
             sunday school classes to aaalat in this
             charitablework. The officials also state
             that a person will not be denied admission
             to the Home simply because he la unable to
             pay anything for room, meals and clinic
             service, and even though he must depend upon
             100 percent charity for his support and
             maintenance."
           Article VIII, Section 2 of the Texas Constitutionauthor-
    lzea,the Legislaturetd exempt from taxation property used
    exclusivelyand reasonably necessary in conducting lnatltutlona
    of,purely public charity.
           The Supreme Court of Texas in City of Houston vs. Scottish
    Rite Benevolent Aaaoclatlon,111 Tex. 191, 230 S W 978 (1921)
    ln.deflnlngan institutionof purely public charity, said:      '
                "In our opinion, the Legislaturemight
             reasonably conclude that an lnatltutlonwas
             one of 'purelypublic charity’ where: First,
             It made no gain or profit; second, It ac-
             complished enda wholly benevolent;and
             third, It benefited persona, indefinite In
             numbers and peraonaltlea,by preventing them,
             through absolute gratuity, from becoming
             burdens to eoclety and to the State."
           As stated by you In your request for this opinion, It
    la a fact question as to whether a given organizationcomes
    wlthln the deflnltlon of a purely public charity.
           The Ugia&ature, in putting into effect the permission
    ~grantedby Section 2 of Article VIII of the Constitution,

                             -lOll-
Honorable J. R. Owen, Page 3 (Opinion No. C-209)


amended Section 7 of Article 7150, V$rnon's Civil Statutes,
which amendment purported to exempt . . . all buildings
and personal property belonging to Institutionsof purely
public charity, together with the lands belonging to and
occupied by.auch inst$tutlonsnot leased or otherwise used
with a view to profit, . . . ."
       We are of the opinion that In view of the facts set
forth In your request for an opinion, that the Wesleyan Home
meets the necessary requirementsset forth by the Court In
the Scottish Rite case, supra, and thereby qualifies as an
inatltutlonof purely public charity. Therefore, the property
of Wesleyan Home which la used exclusivelyby the Home and is
reasonably necessary In conducting such institution is ex-
empt from ad valorem taxation. Attorney General's opinion
c-203.  A copy of this opinion Is enclosed for your information.

                    SUMMARY
                    -------

            Under the stated facts Wesleyan Home
         qualifies as an institutionof purely
         ,publiccharity, and its property which
         is used exclusively by it and is reasonably
         necessary in conducting such Institution
         la exempt from ad valorem taxation.'
                          Very truly yours,
                          WAGGONRR'CARR
                          Attorney General




APPROVED:
OPINION COMMITPER
W. V. Geppert, Chairman
Marietta Payne
Arthur Sandlin
Malcolm Qalck
Robert Lewis
Approved for the Attorney General
by: Stanton Stone
                          -1012-